Fourth Court of Appeals
                               San Antonio, Texas

                                     JUDGMENT
                                  No. 04-14-00198-CR

                              Jorge ALVAREZ-GOMEZ,
                                      Appellant

                                            v.

                                  The STATE of Texas,
                                        Appellee

               From the County Court at Law No. 6, Bexar County, Texas
                               Trial Court No. 362070
                   Honorable Wayne A. Christian, Judge Presiding

BEFORE CHIEF JUSTICE MARION, JUSTICE BARNARD, AND JUSTICE ALVAREZ

In accordance with this court’s opinion of this date, the trial court’s judgment is AFFIRMED.

SIGNED February 11, 2015.


                                             _____________________________
                                             Marialyn Barnard, Justice